United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2921
                                 ___________

Larry L. Christiansen,                  *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Harold W. Clarke, Director Nebraska     * Appeal from the United States
Department of Correctional Services;    * District Court for the
Karen Shortridge, Assistant Director    * District of Nebraska.
Adult Institutions, Nebraska            *
Department of Correctional Services;    * [UNPUBLISHED]
John Dahm, Warden, Omaha                *
Correctional Center; Linda Leonard,     *
J-1 Unit Manager, Omaha                 *
Correctional Center; Kris Buscher,      *
Case Worker, Unit J-1, Omaha            *
Correctional Center,                    *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: July 30, 1998
                             Filed: August 5, 1998
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
        Larry L. Christiansen appeals the district court&s1 order granting defendant prison
officials summary judgment in his 42 U.S.C. § 1983 action. As relevant to this appeal,
Christiansen claimed defendants transferred him from the Omaha Correctional Center
(OCC) to the Hastings Correctional Center (HCC), both minimum security facilities,
in retaliation for his refusal to participate in mental health programming for sex
offenders, despite his right under a prison regulation to refuse such treatment.
Defendants offered evidence in support of summary judgment establishing that
Christiansen was transferred pursuant to a policy designed to make needed space
available at OCC for inmates who wished to participate in certain programming, and
to utilize open space at HCC, where no such programming was available. Christiansen
did not rebut defendants& evidence establishing that his transfer was motivated by
rational, legitimate penological reasons. See Sisneros v. Nix, 95 F.3d 749, 752 (8th
Cir. 1996). Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.

                                           -2-